947 F.2d 944
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.David D. ALLTOP;  Judy Alltop, as partners and individuals,doing business as Lake Milton Marina, Plaintiff-Appellant,v.OHIO DEPARTMENT OF NATURAL RESOURCES, Defendant-Appellee.
No. 91-3227.
United States Court of Appeals, Sixth Circuit.
Oct. 25, 1991.

Before MERRITT, Chief Judge, KENNEDY, Circuit Judge, and HARVEY, District Judge.*
MERRITT, Chief Judge.


1
Plaintiffs, David D. Alltop and Judy A. Alltop, as individuals and partners doing business as "Lake Milton Marina," appeal from the District Court's grant of summary judgment in favor of the Ohio Department of Natural Resources in their suit to enjoin the Department from interfering with the Alltops' marina business.


2
The District Court held that the plaintiffs' claim was barred by the doctrine of res judicata since all claims raised in their federal complaint already have been adjudicated fully in Ohio state court between the same parties.   Plaintiffs seem to argue that no res judicata effect should be given to the Ohio decision because it was decided incorrectly.   This is an incorrect interpretation of the law of res judicata as fully explained in the opinion of the District Court.   For the reasons stated by the District Court in the opinion below, we affirm.



*
 The Honorable James Harvey, United States District Court Judge for the Eastern District of Michigan, sitting by designation